Citation Nr: 0527892	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a depressive disorder and 
dementia, for accrued benefits purposes.  

3.  Entitlement to separate compensable evaluations for scars 
associated with service-connected residuals of a shell 
fragment wound to the right shoulder, for accrued benefits 
purposes.  

4.  Entitlement to service connection for bilateral hearing 
loss, for accrued benefits purposes.  

5.  Entitlement to service connection for tinnitus, for 
accrued benefits purposes.  

6.  Entitlement to service connection for the cause of the 
veteran's death.  

7.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to July 
1945.  He died on March [redacted], 2001.  The appellant is the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with the 
decisions and, after being furnished a statement of the case, 
filed a substantive appeal.  

As an initial procedural matter, the record reflects that at 
the time of the veteran's death service connection was in 
effect for residuals of a shell fragment wound to the right 
shoulder with retained foreign bodies, and partial paralysis 
of the right supraclavicular and axillary branches.  The 
disabilities were rated as 40 percent and 10 percent 
disabling, respectively.  

In October 2000, the veteran, through his service 
representative, filed a claim seeking entitlement to 
increased benefits associated with his service-connected 
shell fragment wound, right upper extremity.  In addition, 
the veteran filed claims seeking service connection for PTSD, 
bilateral hearing loss, tinnitus, and separate, compensable 
evaluations for tender and painful scars associated with the 
service-connected shell fragment wound.  

In the October 2001 rating decision on appeal, the RO, in 
pertinent part, adjudicated the issue of whether the veteran 
was entitled to separate compensable evaluations for residual 
scars.  However, the RO did not adjudicate the issues of the 
evaluations for the veteran's other service-connected 
residuals of a shell fragment wound to the right shoulder, to 
include nerve damage to the right supracalivular and axillary 
branches for accrued benefits purposes.  Accordingly, these 
issues are referred to the RO for appropriate development and 
adjudication.  


FINDINGS OF FACT

1.  The veteran served in combat and was the recipient of the 
Purple Heart Medal.  

2.  The veteran died in March 2001.  The Certificate of Death 
listed the immediate cause of death as pneumonia, due to or 
as a consequence of dementia.  

3.  During the veteran's lifetime service connection was in 
effect for residuals of a shell fragment wound to the right 
shoulder, partial paralysis of the right supraclavicular and 
axillary branches, and residual right shoulder shell fragment 
wound scars.  

4.  At the time of the veteran's death, there were pending 
claims for service connection for PTSD, an acquired 
psychiatric disorder, hearing loss, and tinnitus, as well as 
a claims for increased rating for residuals of a shell 
fragment wound to the right shoulder, and for compensable 
evaluations for service-connected right shoulder scars.   

5.  There is no competent evidence to show that the veteran 
had PTSD.  

6.  An acquired psychiatric disorder, to include depression 
and dementia was not demonstrated during service, and was 
first clinically demonstrated in the late-1980's, many years 
following discharge from service.  

7.  The veteran's dementia was vascular dementia and was 
related to his Parkinson's disease.  

8.  The veteran's residual right shoulder shell fragment 
wound scars, were non-tender or painful upon objective 
examination, and did not involve underlying tissue loss, 
result in limitation of the affected part, and were smaller 
than 144 square inches.  

9.  There is no competent, objective evidence that the 
veteran had a hearing loss disability, or tinnitus, that was 
due to or caused by his military service.  During VA 
examination in December 2000, no meaningful test results were 
obtained.  

10.  The veteran's shell fragment wound injury did not result 
in a residual lung injury.  Pneumonia and dementia were not 
shown during service, or within the first post-service year.  

11.  There is no probative, competent evidence of record 
establishing a nexus between the cause of the veteran's death 
and the veteran's service-connected disabilities, and any 
other incident of military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD, for accrued benefits purposes, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304(f), 3.1000 (2004).

2.  The criteria for service connection for an acquired 
psychiatric disorder, to include a depressive disorder and 
dementia, for accrued benefits purposes are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.1000 (2004).  

3.  The criteria for separate compensable evaluations for 
scars associated with service-connected residuals of a shell 
fragment wound to the right shoulder, for accrued benefits 
purposes is denied.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.1000, 4.1, 4.3, 4.7, 4.118, Diagnostic 
Codes 7801-7805 (2001 & 2004).  

4.  The criteria for service connection for hearing loss, for 
accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.1000 (2004).  

5.  The criteria for service connection for tinnitus, for 
accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.1000 (2004).  

6.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2004).

7.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, has not been 
established.  38 U.S.C.A. §§ 1310, 3500, 3501 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.312, 3.807 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an July 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that she needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, she was advised of 
the criteria for service connection for accrued benefits 
purposes, Dependency and Indemnity Compensation, and death 
pension benefits.  In addition, the appellant was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the appellant provide it with or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letter advised the appellant 
of the evidence it had received in connection with the 
claims.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The appellant identified medical treatment 
through the VA medical center.  The RO has obtained the 
veteran's VA treatment records.  Moreover, during the 
veteran's lifetime, he was afforded a VA examination as noted 
below.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Accrued Benefits Claims
Legal Criteria

Pertinent regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 C.F.R. § 3.1000 (2004).  Certain 
accrued benefits may be payable upon the death of a 
beneficiary, based on the evidence on record at the time of 
the veteran's death.  Except as otherwise provided, periodic 
monetary benefits to which a veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such veteran, be paid to the veteran's surviving spouse.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.1000 (2004).  

Although claims for accrued benefits are separate from the 
claims for service connection that the veteran filed prior to 
his death, the accrued benefits claims are "derivative of" 
the veteran's claims and the appellant takes the veteran's 
claims as they stood on the date of his death.  See Zevalkink 
v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Vda de Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In these matters, in November 2000, the veteran, through his 
service representative, filed claims seeking service 
connection for PTSD, bilateral hearing loss, tinnitus, and 
compensable evaluations for service-connected shell fragment 
wound scars to his right shoulder.  In addition, the RO 
appears to have interpreted December 2000 VA examination 
results to include an informal claim for service connection 
for an acquired psychiatric disorder, manifested by 
depression and dementia.  Adjudication of these claims was 
not completed during the veteran's lifetime.  As such, there 
are properly classified as ones for "accrued benefits".  In 
addition, the appellant filed her claim for accrued benefits 
within one year of the veteran's death.  As such, she has met 
the procedural hurdle by filing timely claims.  38 C.F.R. 
§ 3.1000(c) (2004).  



A.  Post-Traumatic Stress Disorder

In addition to the laws and regulations cited above, service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b).  

In this matter, the veteran served in combat.  He received 
wounds in a battle with the enemy and was later awarded the 
Purple Heart medal.  A review of his claims folder, however, 
does not show competent evidence of a diagnosis of PTSD.  In 
this respect, his service medical records do not show 
treatment for PTSD.  The first post-service treatment for a 
psychiatric disorder was in the late 1980's when he was 
treated for depression.  

There are voluminous VA outpatient treatment records 
associated with the veteran's claims folder.  They show 
treatment for vascular dementia and depression.  However, 
they do not include any treatment or diagnoses of PTSD.  

During a VA PTSD examination in December 2000, the veteran's 
wife reported that he became less outgoing and more socially 
withdrawn following the war.  The veteran was unable to 
provide a history due to his vascular dementia.  Following a 
mental status examination, the examiner found that while the 
veteran had some reported symptoms of PTSD, he did not meet 
the criteria for a diagnosis of PTSD.  

In sum, there is insufficient evidence that the veteran had 
PTSD during his lifetime.  The Board has considered 
statements from the appellant that the veteran had PTSD.  
However, as a layperson without the appropriate medical 
training and expertise, she is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.  

B.  Acquired Psychiatric Disorder

The appellant contends that service connection is warranted 
for depression and dementia, for accrued benefits purposes.  

A review of the veteran's service medical records does not 
show complaints, treatment, or clinical findings of any 
psychiatric disorder, to include depression and dementia.  

Numerous VA outpatient treatment records are of record.  A 
March 1990 record from Hillside Hospital indicated that the 
veteran had complaints of decreased sleep and difficulties 
concentrating.  He had a history of depression since April 
1989.  The diagnosis at that time included major depressive 
disorder with psychotic features.  A September 1993 VA record 
noted that the veteran had Parkinson's dementia with 
difficulties with behavior controls.  

An October 1993 VA psychosocial summary noted that the 
veteran was employed following the war as an accountant.  He 
was married with two adult children.  He retired in the late-
1980's.  He wife first noticed his symptoms following his 
retirement.  His primary symptoms included depression, 
behavioral symptoms.  A recent stay at the Northport VA 
hospital resulted in diagnoses of Parkinson's and dementia.  

In May 1996, the RO received a statement from the veteran's 
physician that indicated that the veteran was incapable of 
managing his affairs.  A finding of incompetency for VA 
compensation was made in July 1997.  

VA records in 2000 note treatment for dementia, depression, 
gallstone pancreatitis, a seizure disorder, schizoaffective 
disorder, hypothyroidism, and hypertension.  

The veteran underwent a VA examination in 2000.  Therein, the 
veteran was unable to report any history.  His wife reported 
that after returning from service the veteran was initially 
depressed about his shoulder injury but worked to overcome 
his physical limitations.  The veteran's spouse reported that 
he used to be quick-tempered and intolerant of other's 
mistakes.  The veteran's spouse did not report that any other 
psychiatric symptoms were manifested until after the 
veteran's retirement in 1988 or 1989.  In 1989, he was given 
electroconvulsive treatment for depression and inappropriate 
behavior.  In 1992 he was hospitalized in the long-term 
psychiatric unit.  His memory for recent events became quite 
poor and he was diagnosed with vascular dementia and 
Parkinson's.  

During a mental status examination the veteran said that he 
was always depressed.  Otherwise, he was mostly 
nonresponsive.  Following a review of the veteran's treatment 
records, he was diagnosed with depressive disorder and 
vascular dementia.  The examiner opined that the veteran's 
depressive symptoms developed either during service or 
shortly following service.  

The Board has carefully reviewed the record in this matter.  
In doing so, the Board notes that the veteran's service 
medical records do not show evidence of treatment for an 
acquired psychiatric during service.  The first objective 
evidence of a psychiatric disorder is not until some forty-
plus years after the veteran was discharged from the 
military.  The Board acknowledges that entitlement to service 
connection is still warranted when there is evidence linking 
a current disability to service.  38 C.F.R. § 3.303.  The 
Board further acknowledges the opinion of the VA examiner in 
December 2000 that linked the veteran's depressive disorder 
to service.  However, the examiner did not set forth the 
basis of his belief that the disorder was incurred during 
service and did not have the benefit of a review of the 
veteran's claims folder.  Rather, the opinion appears to be 
based solely on an unsubstantiated history as provided not by 
the veteran, but by the veteran's spouse.  As such, the Board 
finds that the opinion is not probative on the question of 
whether a depressive disorder was incurred during service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  Additionally, the 
Board is not required to accept a medical assessment based on 
an unsubstantiated factual premise.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  Aside from the spouse's reported 
history of events in service and current complaints, there 
simply was no medical basis for such an assessment.  

Rather, the competent evidence demonstrates that a 
psychiatric disorder was not initially manifested until 
approximately the late 1980's.  The contemporaneous evidence 
did not indicate that the disorder was in any way related to 
the veteran's military service.  

With respect to the contention that dementia was incurred 
during service, the overwhelming medical evidence reflects 
that the veteran's dementia was vascular dementia and related 
to his Parkinson's disease.  There is no competent evidence 
linking dementia to the veteran's service.  

For all the foregoing reasons, the claim for service 
connection for an acquired psychiatric disorder, manifested 
by either depression or dementia, for accrued benefits 
purposes, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doctrine.  However, as the competent evidence simply does not 
support the appellant's claim, that doctrine is not 
applicable in the current appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  Evaluation of Service Connected Scars

In addition to the laws and regulations set forth above, the 
Board notes that disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the veteran's lifetime service connection was in 
effect for two scars as residuals to the service-connected 
gunshot wound to his right shoulder.  In November 2000, the 
veteran, through his representative, claimed entitlement to 
compensable evaluation for the scars.  

The veteran underwent a VA examination in December 2000.  The 
examiner noted that during service, the veteran sustained a 
shell fragment wound that resulted in a compound, comminuted 
fracture of the right scapula.  During service, he had a 
surgical debridement and secondary closure of the wound.  The 
veteran denied any current complaints related to the service-
connected scars.  Upon physical examination, there was a 4-
centimeter linear scar on his anterior right shoulder.  In 
addition, there was a 1-centimeter scar on his back in the 
scapular region.  Both scars were well healed, non-tender, 
and non-adherent.  Neither resulted in any ulceration, 
underlying tissue loss, disfigurement, or limitation of 
motion.  

The veteran's VA treatment records do not include any 
complaints or findings of any tender right shoulder scars.  

The Board initially notes that during the pendency of this 
appeal, effective August 30, 2002, the criteria for rating 
skin disabilities, which included scars, were amended.  See 
67 Fed. Reg. 49,590 (July 31, 2002).

Where the law or regulations governing a claim change while 
the claim is pending, as in this matter, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 
33,422 (2000).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805. Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  Under Diagnostic Code 7805, 
other types of scars were to be rated based on limitation of 
function of the part affected. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under revised Diagnostic Codes 7801 
to 7805.  Under Diagnostic Code 7801, which governs scars, 
other than the head, face, or neck, that are deep or cause 
limited motion, a 10 percent evaluation is assignable when 
the area or areas exceed six square inches (39 square 
centimeters).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1), (2) 
(2004).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  Again, scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2004).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2004).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A superficial scar is one not associated with underlying soft 
tissue damage. 

Finally, under Diagnostic Code 7805, other types of scars 
will be rated based on limitation of function of affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

In this matter, the veteran had two service-connected scars 
that were separated on anterior and posterior surfaces of his 
shoulder.  The competent medical evidence did not show that 
the scars were superficial, tender or painful, unstable, 
resulted in limitation of motion, were deep, or exceeded 144 
square inches.  Accordingly, under either the former or 
revised rating criteria separate, compensable evaluations for 
the service-connected scars are not warranted for accrued 
benefit purposes.  

D.  Bilateral Hearing Loss and Tinnitus

In November 2000, the veteran, through his service 
representative, filed a claim seeking service connection for 
bilateral hearing loss and tinnitus.  

He underwent a VA audiology examination in December 2000.  
Upon physical examination, the veteran's ear canals were 
clear.  He refused acoustic immitance testing.  Standard 
puretone testing was attempted, however, the veteran refused 
to respond.  Speech audiometry was attempted but the veteran 
fell asleep during testing.  The examiner noted that the 
veteran appeared to hear and understand verbal commands.  
However, the examiner noted that no meaningful testing could 
be performed.  

VA treatment records up until the time of the veteran's death 
did not reveal complaints or treatment for hearing loss or 
tinnitus.  

In these matters, the only evidence that the veteran had a 
current disability manifested by hearing loss and tinnitus 
comes from the veteran's spouse and daughter.  As noted 
above, they are not competent to diagnose the veteran with a 
hearing loss or tinnitus disability or link such disability 
to the veteran's active duty military service.  See, Espiritu 
v. Derwinski, supra.  Unfortunately, most likely due to the 
veteran's deteriorating health, the VA examiner was unable to 
obtain any meaningful examination results.  Accordingly, in 
the absence of competent evidence of a disability during the 
veteran's lifetime, the claims seeking entitlement to service 
connection for bilateral hearing loss and tinnitus must be 
denied.  

III.  Service Connection For The Cause Of The Veteran's Death

In regard to the claim for service connection for the cause 
of the veteran's death, the Board notes that in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service caused or contributed substantially 
or materially to the veteran's death.  The issue involved 
will be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2004).

Under 38 C.F.R. § 3.312(a) (2004), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-connected disability to be considered 
a contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2003).  It is not 
sufficient that the service-connected disability casually 
shared in the production of death, but rather must be shown 
that there was a causal connection.  Id. 

In this matter, the Certificate of Death indicated that the 
veteran died in March 2001.  The immediate cause of death was 
pneumonia, that was due to or a consequence of dementia.  
During the veteran's lifetime, service connection was in 
effect for residuals of a gunshot wound to the right 
shoulder, rated as 40 percent disabling, partial sensory 
paralysis of the right supracalvicular and axillary branches, 
rated as 10 percent disabling, and residual scars to the 
right shoulder, rated as noncompensably (0 percent) 
disabling.  

The veteran's VA treatment record reflect treatment for 
numerous non-service-connected disabilities, including 
vascular dementia, Parkinson's disease, depression, gallstone 
pancreatitis, a seizure disorder, schizoaffective disorder, 
hypothyroidism, and hypertension.  

The appellant contends that the veteran's shell fragment 
wound resulted in retained foreign bodies in the right 
shoulder and near the lung.  She alleges that the embedded 
shrapnel could have contributed to chronic respiratory 
infections and the pneumonia that he developed prior to his 
death.  

The Board has considered the appellant's contentions and 
carefully reviewed the veteran's claims folder.  
Unfortunately, the Board finds, that the competent evidence 
of record does not support the appellant's contention that 
the veteran's death was due to or a consequence of his 
military service or his service-connected disabilities.  

In this respect, the veteran's service medical records reveal 
that he sustained a shell fragment wound in February 1945.  
As a result, he sustained a perforating wound to the right 
shoulder, and a compound comminuted fracture to the right 
scapula, involving the superior third of the scapula and 
upper half of the glenoid, with the distal third of the 
scapula completely severed.  An x-ray examination of the 
right shoulder in April 1948 did reveal several metallic 
opacities in the area of the right scapula.  

While the records show that the veteran sustained a severe 
injury to the right shoulder, they do not contain evidence, 
however, that the injury resulted in any lung disability or 
retained foreign bodies in the lungs.  Rather, a x-ray 
examination of the chest in March 1946 did not reveal any 
retained foreign bodies in the lungs, and radiologic records 
from 1998 to the time of his death in March 2001 do not show 
the presence of retained foreign bodies in the veteran's 
lungs.  

Treatment records prior to the veteran's death reveal that he 
was treated for multiple episodes of aspiratory pneumonia.  
Other than the appellant's assertions, they do not show that 
the veteran's death was related to his military service.  
There is no competent evidence to suggest that the veteran's 
fatal pneumonia or dementia was related to his military 
service or that his service-connected residuals of a shell 
fragment wound injury to the right shoulder caused or 
materially contributed to his death.  As such, service 
connection for the cause of the veteran's death is not 
warranted.  

IV.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

As noted above, the veteran died, after his discharge from 
service, of a nonservice-connected disease (as indicated 
above, service connection has not been established for 
accrued benefits purposes of for the cause of the veteran's 
death).  Moreover, at the time of his death, did not have any 
permanent, total, service-connected disabilities.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance.  Therefore, her claim for 
Chapter 35 benefits must be denied, as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  





	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for PTSD, for accrued benefits purposes, 
is denied.  

Service connection for an acquired psychiatric disorder, to 
include depression and dementia, for accrued benefits 
purposes, is denied.  

Compensable evaluations for service-connected shell fragment 
wound scars to the right shoulder, for accrued benefit 
purposes, are denied.  

Service connection for hearing loss, for accrued benefits 
purposes, is denied.  

Service connection for tinnitus, for accrued benefits 
purposes, is denied.  

Service connection for the cause of the veteran's death is 
denied.  

Dependants' Educational Assistance under 38 U.S.C. Chapter 35 
is denied.  


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


